Citation Nr: 1009955	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  08-21 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

1.  Entitlement to an effective date earlier than January 17, 
2007, for the grant of service connection for lung cancer 
residuals, for the purpose of accrued benefits. 

2.  Entitlement to an initial evaluation in excess of 10 
percent for lung cancer residuals, for the purpose of accrued 
benefits.

3.  Entitlement to service connection for coronary artery 
disease, for the purpose of accrued benefits.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from December 1963 to November 
1965.  He died in February 2007, and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of July 2007.  In December 2009, the appellant appeared at a 
Board hearing held at the RO (i.e., Travel Board hearing).

On October 13, 2009, in accordance with authority provided in 
38 U.S.C.A. § 1116, the Secretary of Veterans Affairs 
announced his decision to establish presumptions of service 
connection, based upon exposure to herbicides within the 
Republic of Vietnam during the Vietnam era, for three new 
conditions:  ischemic heart disease, Parkinson's disease, and 
B cell leukemias.  As required by 38 U.S.C.A. § 1116, the 
Department of Veterans Affairs (VA) will issue regulations 
through notice and comment rule-making procedures to 
establish the new presumptions of service connection for 
those diseases.  Those regulations will take effect on that 
date that a final rule is published in the Federal Register.  
Until that time, VA does not have authority to establish 
service connection and award benefits based upon the planned 
new presumptions.  On November 20, 2009, the Secretary of 
Veterans Affairs directed the Board to stay action on all 
claims for service connection that cannot be granted under 
current law but that potentially may be granted based on the 
planned new presumptions of service connection for ischemic 
heart disease, Parkinson's disease, and B cell leukemias 
based upon exposure to herbicides used in the Republic of 
Vietnam during the Vietnam era.  As this appeal contains at 
least one claim that may be affected by these new 
presumptions, the Board must stay action on that matter in 
accordance with the Secretary's stay.  Once the planned final 
regulations are published, the adjudication of any case or 
claim that has been stayed will be resumed.  

The issue of a higher initial evaluation for lung cancer 
residuals, for accrued benefits purposes, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The Veteran's initial claim for service connection for 
lung cancer was received on January 17, 2007.  

2.  Prior to a decision, in February 2007, the Veteran died.

3.  The appellant, who is the Veteran's surviving spouse, was 
awarded compensation for lung cancer residuals, effective 
January 17, 2007, for accrued benefits purposes.


CONCLUSION OF LAW

The criteria for an effective date prior to January 17, 
2007, for the grant of service connection and award of 
compensation for lung cancer residuals, for accrued benefits 
purposes, have not been met.  38 U.S.C.A. §§ 5101, 5110, 
5121 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.400, 3.1000 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim, and of claimant's and 
VA's respective obligations in obtaining various types of 
evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  With 
respect to an earlier effective date claim, however, the 
Federal Circuit has held that 38 U.S.C. § 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate a claim upon receipt of a notice of 
disagreement with the effective date assigned by a RO for a 
compensation award.  Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).  In this regard, once a decision has been 
made awarding service connection, a disability rating, and an 
effective date, § 5103(a) notice has served its purpose, as 
the claim has already been substantiated.  Sutton v. 
Nicholson, 20 Vet. App. 419 (2006).  Moreover, the relevant 
facts are not in dispute; in such cases, where the decision 
rests on the interpretation and application of the relevant 
law, the Veterans Claims Assistance Act of 2000 does not 
apply.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) (holding 
that VCAA notice was not required where evidence could not 
establish entitlement to the benefit claimed).  

Under the VCAA, the VA also has a duty to assist a claimant 
by making all reasonable efforts to help obtain evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2009).  Because accrued benefits 
claims must be based on evidence in the file at the date of 
death, the duty to assist in an accrued benefits claim is 
limited to obtaining evidence already constructively in VA's 
possession, and to obtaining evidence of the appellant's 
standing to pursue the claim, if not already of record.  See 
38 C.F.R. § 3.1000(c) (2009).  There is no dispute as to the 
appellant's standing, and the Veteran's VA and service 
treatment records have been obtained.  There is no indication 
of any other relevant evidence in VA's possession, but not in 
the claims file (i.e., constructive possession).  

Thus, the Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the appellant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Earlier Effective Date For Accrued Benefits

The Veteran filed a claim for service connection in January 
2007.  Before a decision was reached, he died in February 
2007.  The appellant filed a claim for accrued benefits, and 
in July 2007, service connection for lung cancer residuals 
was granted, with a 10 percent rating assigned effective 
January 17, 2007, for accrued benefits purposes.  The 
appellant appealed, contending that the effective date should 
be the date in July 2005 when the Veteran was diagnosed with 
lung cancer.  

Periodic monetary benefits to which a veteran was entitled at 
the time of death, under existing ratings or decisions, or 
based on evidence in the file at the date of death, and due 
and unpaid, shall upon the death of the veteran be paid to 
certain survivors including his surviving spouse.  
38 U.S.C.A. § 5121(a) (West 2002 & Supp. 2009).  Evidence in 
the file at date of death means evidence in VA's possession 
on or before the date of the beneficiary' s death, even if 
such evidence was not physically located in the VA claims 
folder on or before the date of death.  38 C.F.R. § 
3.1000(d)(4); Hayes v. Brown, 4 Vet.App. 353 (1993).

In general, the effective date of an evaluation and award of 
compensation will be the day following separation from 
service, or the date entitlement arose, if the claim is 
received within one year after separation from service; 
otherwise, the date of receipt of claim, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.400 (2009).

The veteran's initial compensation claim was received January 
17, 2007.  Although the appellant has stated that a 
representative failed to file the paperwork, this claim 
contains the date, January 11, 2007, next to the Veteran's 
signature.  Although it was not received until January 17, 
2007, payment of monetary benefits may not be made for any 
period prior to the first day of the calendar month following 
the month in which the award became effective.  38 C.F.R. § 
3.31 (2009).  Therefore, even if received on January 11, 
2007, payments could not commence for a period prior to 
February 1, 2007.  

A claim must be filed in order for any type of benefit to 
accrue or be paid.  38 U.S.C.A. § 5101(a) (West 2002); 
38 C.F.R. § 3.151 (2006); see Jones v. West, 136 F.3d 1296, 
1299 (Fed. Cir. 1998).  A claim or an application is "a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p); Brannon v. 
West, 12 Vet.App. 32 (1998); Lalonde v. West, 12 Vet.App. 378 
(1999).  An intent to apply for benefits is an essential 
element of any claim, whether formal or informal.  Criswell 
v. Nicholson, 20 Vet. App. 501 (2006).  In particular, there 
is no provision in the law for awarding an earlier effective 
date based simply on the presence of the disability.  See 
Brannon v. West, 12 Vet. App. 32, 35 (1998) (the mere 
presence of medical evidence of a condition does not 
establish an intent on the part of the veteran to seek 
service connection for the disability).  

The appellant points out that the initial diagnosis and 
treatment for the Veteran's lung cancer was at a VA facility.  
Nevertheless, VA medical records cannot constitute an 
informal claim unless service connection has previously been 
established, or has been denied on the basis that the 
condition is noncompensable.  MacPhee v. Nicholson, 459 F.3d 
1323 (Fed. Cir. 2006); see 38 C.F.R. § 3.157(b) and (b)(1) 
(2009).  Therefore, the fact that the Veteran was treated in 
a VA facility does not constitute an informal claim.  

The appellant also contends that the RO failed to consider 
the Nehmer effective date provisions set forth in 38 C.F.R. § 
3.816.  The appellant is alluding to a series of decisions, 
which culminated in Nehmer v. United States Veterans 
Administration, 284 F.3d 1158, 1161 (9th Cir. 2002) (Nehmer 
III), a decision that addressed certain aspects of effective 
dates for claims based on herbicide exposure.  Pursuant to 
that decision, VA issued regulations satisfying the 
requirements of the Nehmer decision.  The circumstances in 
this case, however, do not entitle the appellant to an 
earlier effective date, under 38 C.F.R. § 3.816.  
Specifically, the Veteran's initial claim for benefits based 
on lung cancer presumptively associated with herbicide 
exposure was received in January 2007, well after the 
effective date of the legislation adding lung cancer to the 
list of presumptive diseases.  Accordingly, the effective 
date must be considered under 38 C.F.R. § 3.400.  38 C.F.R. § 
3.816(c)(4) (2009).  

It must be emphasized that authorization to receive a VA 
monetary benefit requires the existence of both entitlement 
to the underlying benefit, and a claim for the benefit.  See, 
e.g., Rodriguez v. West, 189 F.3d 1351, 1355 (Fed.Cir. 1999).  
The requirement of a claim is carried into the regulations 
and Court decisions addressing effective dates for claims 
based on Agent Orange exposure.  See Nehmer III, supra; 
38 C.F.R. § 3.816.  Thus, regardless of the circumstances, 
since a claim-or any written statement which could be 
construed as such a claim-for compensation was not received 
until January 2007, an earlier effective date may not be 
granted.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995), 
quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992) 
("This Court must interpret the law as it exists, and cannot 
'extend . . . benefits out of sympathy for a particular 
veteran.'").  Unfortunately, absent a claim, there is no 
basis on which to grant an earlier effective date in this 
case.  Because the appellant's claim fails because of absence 
of legal merit or lack of entitlement under the law, the 
claim must be denied as a matter of law.  Sabonis v. Brown, 6 
Vet.App. 426 (1994).  


ORDER

An effective date earlier than January 17, 2007, for the 
grant of service connection for lung cancer, for accrued 
benefits purposes, is denied.


REMAND

In her notice of disagreement, received in October 2007, the 
appellant stated that she "should have received a larger 
dollar value on a monthly basis."  Although she went on to 
discuss the claim for service connection for cardiovascular 
disease, VA's duty to assist a claimant with the development 
of evidence extends to all applicable theories of a claim.  
Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000).  
Therefore, the Board construes her statement that she should 
have received a larger monthly payment as a notice of 
disagreement with the 10 percent rating assigned at that 
time, for accrued benefits purposes.  

In so concluding, the Board is also influenced by, first of 
all, the fact that the RO erroneously rated the Veteran's 
lung cancer disability under a diagnostic code which pertains 
to benign neoplasms of the lung, rather than the malignant 
neoplasm of the lung (i.e., cancer) from which he suffered.  
See 38 C.F.R. § 4.97, Code 6819, cf Code 6820 (2009).  
Second, the RO erroneously applied pulmonary function test 
findings obtained from pulmonary function tests conducted in 
August 2005, prior to his lung resection.  

The diagnostic code applicable to lung cancer provides that a 
rating of 100 percent shall continue beyond the cessation of 
any surgical, x-ray, antineoplastic chemotherapy or other 
therapeutic procedure.  Six months after the discontinuance 
of such treatment, the appropriate disability rating is 
determined by mandatory VA examination.  If there has been no 
local recurrence or metastases, the rating is based on 
residuals.  38 C.F.R. § 4.97, Diagnostic Code 6819.  This 
appears to suggest that a 100 percent rating is warranted for 
lung cancer, unless VA determines, by a mandatory 
examination, that there has been no recurrence or metastasis, 
and the criteria for a 100 percent rating are not met, based 
on residuals.  Furthermore, the provides of 38 C.F.R. § 
3.105(e) must be applied.  Id.  

Because the Board construes the appellant's notice of 
disagreement to include the issue of the rating assigned for 
the Veteran's lung cancer, for accrued benefits purposes, and 
a statement of the case has not been issued, the appropriate 
Board action is to remand the issue to the RO for issuance of 
an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Review the decision concerning the 10 
percent rating assigned for the Veteran's 
lung cancer residuals, for accrued 
benefits purposes.  Ensure that the 
correct diagnostic code is applied, i.e., 
38 C.F.R. § 4.97, Code 6819, which refers 
to malignant neoplasms of the lung (i.e., 
cancer), and NOT Code 6820, which refers 
to benign neoplasms.  The correct 
diagnostic code, applicable to lung 
cancer, provides that a rating of 100 
percent shall continue beyond the 
cessation of any surgical, x-ray, 
antineoplastic chemotherapy or other 
therapeutic procedure.  Six months after 
the discontinuance of such treatment, the 
appropriate disability rating is 
determined by mandatory VA examination.  
Any change based on the examination is 
subject to the provisions of 38 C.F.R. 
§ 3.105(e).  If there has been no local 
recurrence or metastases, the rating is 
based on residuals.  38 C.F.R. § 4.97, 
Diagnostic Code 6819.  

2.  If the claim remains denied, the 
appellant and her representative should be 
furnished a statement of the case with 
respect to the issue of a higher initial 
evaluation for lung cancer residuals, for 
accrued benefits purposes.  The appellant 
should also be informed of her appeal 
rights and of the actions necessary to 
perfect an appeal on this issue.  The 
issue should only be returned to the Board 
if the appeal is perfected.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).




 Department of Veterans Affairs


